14-2040
    Gao v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 026 111
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    6th day of April, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    SU GAO,
                    Petitioner,

                    v.                                               14-2040
                                                                     NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
              Respondent.
    _____________________________________

    FOR PETITIONER:                      Joshua E. Bardavid, New York, New
                                          York.

    FOR RESPONDENT:                      Joyce R. Branda, Acting Assistant
                                         Attorney General; Anthony P.
                                         Nicastro, Senior Litigation
                                         Counsel; Yanal H. Yousef, Trial
                                         Attorney, Office of Immigration
                                         Litigation, United States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Petitioner Su Gao, a native and citizen of China, seeks

review of a June 5, 2014, decision of the BIA affirming an August

1, 2012, decision of an Immigration Judge (“IJ”) denying Gao’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).         In re Su Gao,

No. A205 026 111 (B.I.A. June 5, 2014), aff’g No. A205 026 111

(Immig. Ct. N.Y. City Aug. 1, 2012).         We assume the parties’

familiarity with the underlying facts and procedural history

of this case.

    Under the circumstances of this case, we have reviewed the

IJ’s decision as supplemented by the BIA.          See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).         The applicable

standards   of    review    are       well    established.      See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

     To be eligible for asylum, an applicant, like Gao, who does

                                  2
not allege past persecution, must demonstrate a well-founded

fear of future persecution.        See 8 U.S.C. §§ 1101(a)(42),

1158(b)(1)(A); Kyaw Zwar Tun v. INS, 445 F.3d 554, 564 (2d Cir.

2006).   To demonstrate a well-founded fear of persecution, an

applicant must show that she subjectively fears persecution and

that such fear is objectively reasonable.       Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004); see also Jian Hui

Shao v. Mukasey, 546 F.3d 138, 162 (2d Cir. 2008).   An applicant

can establish an objective fear of persecution by either

(1) offering evidence that there is a reasonable possibility

that she would be singled out individually for persecution, or

(2) establishing a pattern or practice of persecution of

similarly    situated    persons     in   her    home   country.

8 C.F.R. § 1208.13(b)(2); Hongsheng Leng v. Mukasey, 528 F.3d
135, 142-43 (2d Cir. 2008).

    The agency did not err in finding that Gao failed to

establish an objectively reasonable fear, either by showing

that she would be singled out for persecution or that there is

a pattern or practice of persecution of underground church

members in China’s Fujian province.       Although Gao offered a

letter from her aunt to show that underground church members

have been persecuted, the agency reasonably gave this letter
                              3
diminished weight because her aunt was an interested witness

and unavailable for cross-examination.        See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

that weight afforded to evidence lies largely within agency’s

discretion); see also In re H–L–H & Z–Y–Z–, 25 I. & N. Dec. 209,

215 (B.I.A. 2010) (giving diminished weight to letters from

friends and relatives when they were written by interested

witnesses not subject to cross-examination), rev’d on other

grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012);

cf. Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring

to agency when it declined to give weight to unsworn letter from

applicant’s spouse who was an “interested witness”).          Having

considered   Gao’s   individualized      evidence,      the   agency

reasonably   concluded   that   her   claim   was   speculative:   it

required assuming that Gao would join an underground church;

proselytize publicly; and, unlike many underground church

members who worship without harm, be arrested and persecuted.

See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(holding that a fear is not objectively reasonable if it lacks

“solid support” in the record and is merely “speculative at

best”).

    Nor has Gao shown any error in the agency’s pattern or
                            4
practice ruling.   Because she fails to meaningfully challenge

it before this Court, Gao has waived that issue.   Yueqing Zhang

v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

(holding that issues not sufficiently argued in briefs are

considered waived and normally will not be addressed on appeal).

Nevertheless, the agency did not err.   The background evidence

showed repression and harassment of underground church members,

but also that the degree of interference with underground

churches varied regionally.   Evidence in the record that there

were very few incidents of religious persecution in Gao’s home

province of Fujian supports the agency’s conclusion that Gao

failed to meet her burden of showing systemic or pervasive

persecution in Fujian province.    See Jian Hui Shao, 546 F.3d

at 148-49, 169-72 (stating that where enforcement of a policy

varies, applicant has burden to show well-founded fear of

persecution in her locality in China).

    Finally, Gao’s argument that the agency failed to consider

the entirety of the evidence is unavailing.    We “presume that

an IJ has taken into account all of the evidence before [her],

unless the record compellingly suggests otherwise.”     Xiao Ji

Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 159 n.13 (2d Cir.

2006).   Here, the IJ explicitly stated that “the [c]ourt has
                               5
considered the entire record including all of the documents

whether or not they are specifically mentioned herein,” and then

summarized Gao’s evidence.

    Having failed to meet the lower burden of proof for asylum

eligibility, Gao also failed to meet the higher standards for

withholding of removal and CAT relief.    Lecaj v. Holder, 616
F.3d 111, 119-20 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                               6